Citation Nr: 1425430	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel




INTRODUCTION

The appellant served on active duty for fifty-nine days between August 3, 1983 to October 1, 1983.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  A back disability unequivocally preexisted service and unequivocally did not increase in severity during service.  No superimposed injury is shown to have occurred during service.

2.  Chronic headaches were not manifest in service and are not otherwise attributable to active service, nor were they caused by or permanently made worse by a service connected disability.


CONCLUSIONS OF LAW

1.  A low back disability pre-existed service and was not aggravated therein.  38 U.S.C.A. §§ 1111, 1153, 5103, 5103A, 5107 (West 2002 and Supp 2013); 38 C.F.R. § 3.304, 3.306 (2013).

2.  Chronic headaches were not incurred in or aggravated by service nor were they caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2007, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a back disability and headaches.  He contends that his back problems started in service and that his headaches are secondary to his back injury.  Based on the evidence of record, the Board finds against the claims.  

In this regard, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran's entrance examination revealed normal findings for the spine, other musculoskeletal.  There were no notations of any back problems during his enlistment examination.  As such, the Veteran is entitled to the presumption of soundness.  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  The cited statute provides that aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.

The evidence shows that the Veteran complained of low back pain in August 1983.  There was slight tenderness of the lower back area but full range of motion.  He complained of low back pain aggravated by lifting in September 1983.  There was spinal tenderness in the low sacral area but no neurological or motor deficit.  X rays revealed spondylolisthesis L5, Grade 1, congenital.  It was noted that he was medically unfit for enlistment.  

The April 2013 VA examiner opined that the Veteran's back disability, which clearly and unmistakably existed prior to service, was clearly and unmistakeably not aggravated beyond its natural progression by an in service injury, event or illness.  The examiner reasoned that the Veteran entered service August 3, 1983 and was recommended as medically unfit September 20, 1983, after only a month of service.  The examiner found that the Veteran's back pain was before service and that his current back pain is a natural progression of the disease.  

Based upon the VA examination and the service treatment records, the Board concludes that there is clear and unmistakable evidence that a back disability pre-existed service.  The Board also concludes that there is clear and unmistakable evidence that the pre-existing back disability was not aggravated during service.  Here, the service treatment records show complaints of low back pain but no showing of an increase in disability during service.  While he had some tenderness, examination revealed the Veteran had full range of motion of the lumbar spine and no neurological or motor deficit at that time.  Such normal findings and the summary of the VA examiner are consistent with no aggravation of the pre-existing back disability.  

The determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet App. 283, 286 (1994).  The evidence establishes that there was no increase in severity.  The Board concludes that the pre- service back disability was not aggravated during service.  The preponderance of the evidence is against the claim for service connection for a back disability. Accordingly, the claim is denied.

The Board also finds against the claim for service connection for headaches.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, the claim for service connection was filed after the amendment as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

Service treatment records reflect a complaint of a headache for a week duration in August 1983.  This is the only recorded complaint in service.  It is also noted that post service complaints of headaches are not shown until years post service.  A review of the record discloses that the Veteran's headaches manifested many years post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorder is shown years post-service but there is no medical evidence attributing any current pathology to service, or the symptoms therein.

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's headaches directly to service.  Rather, in April 2013 the VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  The VA examiner reasoned that as per the service treatment records the Veteran complained of headaches for seven days in August 1983 but he had no chronic headaches in service.  The examiner believed it was acute and self limited.  

The VA medical opinion is persuasive and warrant being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder as well as a complete physical examination.  There is no pertinent opinion to the contrary.  

The Board acknowledges that the Veteran alternatively claims that his headaches are caused and/or aggravated by his back disability.  As service connection for a back disability has been denied, this theory of entitlement is inapplicable and needs no further discussion.  

Entitlement to service connection for headaches is denied.  In making this decision, the Board notes that the Veteran is competent to report headaches and the circumstances surrounding such.  The Board notes, however, that the Veteran has rendered inconsistent statements regarding the onset of his headaches.  During his January 2007 claim, he reported an onset of January 1988.  In his May 2012 VA examination, however, he reported a history of headaches since service.  His inconsistent statements go against his credibility and make him an unreliable historian.  To the extent that the Veteran had a single complaint of headaches during service, such was acute and resolved prior to separation.  The more probative evidence is against the claim.  Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for headaches, to include as secondary to a back disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


